Citation Nr: 0901599	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  97-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  What initial evaluation is warranted for osteoarthritic 
changes of the thoracolumbar spine from September 26, 2003?

2.  What initial evaluation is warranted for osteoarthritic 
changes of the cervical spine from September 26, 2003?

3.  What initial evaluation is warranted for mild and 
persistent exercise-induced bronchial asthma, with inactive 
pulmonary sarcoidosis from July 31, 1996?


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had military service from February 1983 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Board remanded this case in June 
1999, July 2001, and May 2006 for further development.

The October 1996 rating decision granted service connection 
for osteoarthritis of the spine, effective July 31, 1996.  
The veteran perfected her appeal of the initial rating 
assigned that disability.  On September 26, 2003, VA amended 
the criteria for rating disorders of the spine.  In May 2006, 
the Board decided the veteran's claim until the date of the 
change in criteria, and remanded for further development for 
the period from September 26, 2003.  Since May 2006, the RO 
has reclassified the spinal disabilities into thoracolumbar 
and cervical, discontinuing a separate evaluation for the 
thoracic spine.  In a February 2008 rating decision, the RO 
increased the veteran's evaluation of her thoracolumbar 
spinal arthritis to a 40 percent rating, effective September 
26, 2003.  The RO increased the veteran's evaluation of her 
cervical spinal arthritis to a 20 percent rating, effective 
September 26, 2003.

In an October 1996 rating decision, the veteran was granted 
entitlement to service connection for pulmonary sarcoidosis 
with exercise-induced asthma, and evaluated at a 10 percent 
rating, effective July 31, 1996.  The veteran appealed the 
initial rating.  In April 1997, the initial rating was 
increased to 30 percent.  The veteran continued her appeal.  
In July 2005, based on evidence that the veteran's pulmonary 
sarcoidosis was inactive, the RO decreased her evaluation 
from a 30 percent to a noncompensable rating, effective April 
30, 2002, and simultaneously awarded her service connection 
for mild and persistent bronchial asthma, evaluated at a 30 
percent rating, effective April 30, 2002.  In the May 2006 
Board opinion, the Board noted that the assignment of 
separate evaluations for pulmonary sarcoidosis and bronchial 
asthma was not permitted under the law, and remanded the 
claim for appropriate action by the RO.  See July 2005 rating 
decision; 38 C.F.R. § 4.96 (2008).  Thereafter, the RO found 
clear and unmistakable error in the July 2005 rating 
decision, and reclassified the issue as reflected on the 
title page of this action.  See November 2006 Decision Review 
Officer decision.  The RO assigned a 30 percent evaluation 
from April 30, 2002, essentially continuing the evaluation of 
a 30 percent rating from July 31, 1996.

Although the issues of entitlement to service connection for 
allergies, cysts of both wrists, an eye disability, and 
arthritis of multiple joints to include the shoulders, 
wrists, hands, hips, knees, and ankles were developed for 
appellate review, service connection for the above disorders 
was granted in July 2005 and September 2008 rating decisions.  
Those issues are therefore no longer before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (1997).

The veteran's ratings raise a claim of entitlement to total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).  The RO raised this 
claim in 2005, and sent the veteran appropriate 
correspondence requesting evidence that she is unemployable 
based on her disabilities.  The RO addressed this claim in a 
December 2005 rating decision, and denied entitlement to TDIU 
as the veteran did not submit any evidence to support the 
claim.  Since December 2005, the veteran has not submitted 
any evidence to raise or substantiate a claim for TDIU.  
Therefore, the Board will not address this issue.

The veteran testified before a hearing officer at the Detroit 
RO in April 1997.  A copy of the transcript is of record.
FINDINGS OF FACT

1.  Since September 26, 2003, the veteran's osteoarthritis of 
the thoracolumbar spine was manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less with additional 
limitation due to pain, but not by unfavorable ankylosis of 
the entire thoracolumbar spine.

2.  Since September 26, 2003, the veteran's osteoarthritis of 
the cervical spine was manifested by limitation of forward 
flexion of the cervical spine less than 30 degrees with pain, 
but not by forward flexion of 15 degrees or less or by 
favorable ankylosis of the entire cervical spine.

3.  Since July 31, 1996, the veteran's mild and persistent 
exercise-induced bronchial asthma, with inactive pulmonary 
sarcoidosis has not been manifested by FEV-1 of 40- to 55-
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent courses of 
systemic corticosteroids.


CONCLUSIONS OF LAW

1.  Since September 26, 2003, the criteria for an initial 
rating in excess of 40 percent for osteoarthritic changes of 
the thoracolumbar spine were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2008).

2.  Since September 26, 2003, the criteria for an initial 
rating in excess of 20 percent for osteoarthritic changes of 
the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.

3.  Since July 31, 1996, the criteria for a initial rating in 
excess of 30 percent for mild and persistent exercise-induced 
bronchial asthma, with inactive pulmonary sarcoidosis were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.97, Diagnostic Code 
6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
the claims on appeal, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The decision of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes her written contentions, service 
treatment records, Social Security Administration records, VA 
medical records, and RO hearing transcript.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claim 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if the application therefore 
is received within one year from such date of discharge or 
release.          38 U.S.C.A. § 5110(b)(1).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.



Spinal arthritis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 degree rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

There is limited medical evidence on file addressing the 
severity of the osteoarthritis of the spine for the period 
from September 26, 2003.  In May 2005, the Board remanded 
these claims for another VA examination to provide the 
required information.  In March 2007, the veteran was 
afforded the VA examination.  Medical history dictated by the 
veteran noted aching pain in her cervical, thoracic, and 
lumbar spine.  She complained of radiating pain to both of 
her buttocks, thighs, and knees on a monthly basis.  The 
veteran complained of weakness and spasms, but denied 
numbness and tingling in her legs.  She reported that during 
a flare-up or after repetitive use, her range of motion and 
function is severely more limited due to pain, and stated 
that she has incapacitating episodes once a month.

A physical examination showed antalgic and narrow-based gait.  
There was diffuse tenderness to palpation over the posterior 
neck without palpable spasm.  Range of motion for the 
lumbosacral spine was from zero to 45 degrees of forward 
flexion, with pain beginning at 20 degrees.  Extension was 
from zero to 20 degrees, with pain beginning at 20 degrees.  
Range of motion for lateral bending was from zero to 20 
degrees, bilaterally, with pain beginning at 20 degrees.  
Lateral rotation was to 30 degrees, bilaterally, with pain 
beginning at 30 degrees.  Repetitive use testing showed no 
change.  The veteran demonstrated that during a flare-up or 
after repetitive use, the effective functional range of 
motion for her lumbosacral spine is additionally limited to 
20 degrees of flexion and 10 degrees of extension due to 
increased pain.  Range of motion of the lumbar spine is also 
additionally limited to 20 degrees of lateral bending and 
rotation in each direction, due to increased pain.

Range of motion for the cervical spine was from zero to 40 
degrees of flexion and zero to 30 degrees of extension.  The 
veteran stated that pain began at 30 degrees of flexion and 
20 degrees of extension.  Range of motion for the cervical 
spine on lateral bending was from zero to 20 degrees to the 
right and from zero to 20 degrees to the left.  The veteran 
stated that pain began at 10 degrees of right lateral bending 
and 10 degrees of left lateral bending.  Range of motion for 
lateral rotation was from zero to 40 degrees to the right and 
from zero to 40 degrees to the left.  Pain began at 40 
degrees each direction.  Repetitive use testing showed no 
change.  The veteran demonstrated that during a flare-up or 
after repetitive use, the effective functional range of 
motion for her lumbosacral spine is additionally limited to 
20 degrees of flexion and extension due to increased pain.  
Range of motion of the lumbar spine is also additionally 
limited to 10 degrees of lateral bending and 20 degrees of 
lateral rotation in each direction, due to increased pain.


X-ray results showed marked loss of disk space height and 
anterior and posterior osteophyte formations at the C 4-5, 5-
6, and 6-7 levels.  The examiner noted that this produces 
neural foraminal encroachment bilaterally at these levels.  
There was no evidence of fracture or dislocation of the 
cervical spine.  In the thoracic spine, vertebral body 
heights were preserved.  Some mild degenerative changes were 
seen.  At the lumbar spine, transitional vertebral body was 
shown at the L5 level, which was almost completely 
sacralized.  Vertebral body heights were preserved.  Disk 
space height was preserved except at the L5-S1 level.  Facet 
sclerosis was seen at L3-4, L4-5, and L5-S1.

A neurological examination revealed normal findings, with 
sensation intact to light touch in the bilateral lower 
extremities.  The veteran was diagnosed with cervical, 
thoracic, and lumbar spine strain with osteoarthritis and 
foraminal encroachment.  After this examination, the RO 
raised the veteran's evaluation of the thoracolumbar spine to 
40 percent, and cervical spine to 20 percent.  The record 
contains no other medical records pertaining to the veteran's 
spine since September 26, 2003.

The Board finds that the veteran does not warrant higher 
initial ratings.  The veteran is already liberally rated 
under the Diagnostic Code based on her range of motion 
limitations due to pain.  The veteran cannot be rated any 
higher for her thoracolumbar spine without unfavorable 
ankylosis, which has not been demonstrated.  She also cannot 
be rated higher for her cervical spine without greater loss 
of range of motion or a diagnosis of favorable ankylosis, 
which she does not currently have.  Furthermore, the 
objective findings from the neurological examination were 
normal.  Therefore, a higher initial rating is not warranted.

Bronchial asthma, with inactive pulmonary sarcoidosis

Under Diagnostic Code 6602, which covers bronchial asthma, a 
30 percent rating is warranted for FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 80- percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for FEV-1/FVC of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

The veteran was diagnosed with pulmonary sarcoidosis in 1989.  
She went on a course of Prednisone (a corticosteroid) in June 
2001 for a two week period for related eye pain.  See June 
2001 outpatient report; April 2002 VA examination report.  
The Board notes that the veteran is separately service 
connected for uveitis of the left eye, associated with 
pulmonary sarcoidosis, and it will not consider steroid 
treatment for the eyes toward her current claim for an 
increased initial rating of bronchial asthma.  The veteran 
controls her asthma with inhalational anti-inflammatory 
medication.  See, e.g., March 2007 VA examination report.

At the March 2007 VA examination, the veteran was taking 
inhalational anti-inflammatory medication.  She reported 
taking Prednisone two to three times per year, and stated 
that the last time she took it was in March 2004.  A review 
of March 2004 outpatient records shows that the veteran was 
on steroid eye medication and prescribed two or three brief 
steroid courses during the period from 1998 to 2004 for 
arthritis; no steroids had been prescribed for asthma.  She 
instead had been prescribed antihistamines for her sinus 
symptoms.  See March 2004 pulmonary outpatient note; March 
2004 primary care note.  A pulmonary function test taken at 
the March 2007 VA examination showed FEV-1 of 61 percent and 
FVC of 59 percent.

Previous examinations show similar or better results.  
Pulmonary tests in the record read as follows:
					FEV-1				FVC
March 2004				99 percent			101 percent
August 2003				92 percent			93 percent
February 2003			106 percent			102 percent
August 2002				82 percent			73 percent
August 2001				95 percent			86 percent
June 2001				65 percent			53 percent
December 2000			104 percent			99 percent
August 2000				94 percent			89 percent
January 2000				98 percent			91 percent
July 1999				100 percent			99 percent
January 1999				106 percent			96 
percent
July 1998				95 percent			89 percent
January 1998				97 percent			94 percent
February 1997			102 percent			93 percent
January 1997				79 percent			80 percent

See March 2004 addendum to pulmonary outpatient record.

At an April 2002 VA examination, the veteran was diagnosed 
with inactive pulmonary sarcoidosis, mild and persistent 
bronchial asthma, and chronic perennial allergic rhinitis.  
Pulmonary function test results showed decreased FVC and FEV-
1 with normal FEV-1 to FVC ratio.  See April 2002 VA 
examination.  FVC readings were 76 percent predicted, and 
FEV-1 was 78 percent predicted.  The FEV-1/FVC ratio was at 
79 percent.  See March 2002 pulmonary test results.  The 
examiner attributed the decrease to "suboptimal effort" by 
the veteran.  X-ray results showed clear sinuses with no 
fluid levels.

A July 1997 pulmonary test also found normal results.  FVC, 
FEV-1, FEV-1/FVC, and midflow rates were normal.  Post-
bronchodilator FEV-1 decreased by 7 percent.  Predicted FVC 
was 99 percent, and FEV-1 was 109 percent.  FEV-1/FVC ratio 
was at 85 percent.  The physician's assessment was a normal 
pulmonary function test with no significant bronchodilator 
response.  See July 1997 pulmonary test results.  

An October 1996 VA examination found sinuses and pulmonary 
function studies to be normal.  Active sarcoidosis was not 
found, and the veteran was diagnosed with exercise induced 
shortness of breath by history.

The veteran's pulmonary test results currently fall within 
the 30 percent evaluation criteria, and her past test results 
have mainly been described as normal.  Furthermore, the 
appellant has not been prescribed steroids for her asthma, 
but rather has been treating it with anti-inflammatory 
medication.  Therefore, a higher rating is not warranted 
under the Diagnostic Code criteria.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial evaluation in excess of 40 percent for 
osteoarthritic changes of the thoracolumbar spine from 
September 26, 2003 is denied.

An initial evaluation in excess of 20 percent for 
osteoarthritic changes of the cervical spine from September 
26, 2003 is denied.

An initial evaluation in excess of 30 percent for mild and 
persistent exercise-induced bronchial asthma, with inactive 
pulmonary sarcoidosis from July 31, 1996 is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


